Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 14, 2015

The Court of Appeals hereby passes the following order:

A15D0366. DIANE WILLIAMS v. US BANK NATIONAL ASSOCIATION.

      Diane Williams, through attorney Grady Roberts, has filed an application for
discretionary review of the magistrate court’s April 7, 2015, order in this
dispossessory action. On the same day Williams filed this application, she also filed
a notice of appeal seeking review before the superior court.
      As we have repeatedly advised attorney Roberts, “[t]he only avenue of appeal
available from [a] magistrate court judgment is provided by OCGA § 15-10-41 (b)
(1), which allows for a de novo appeal to the state or superior court.” Handler v.
Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991). This Court may only address
magistrate court matters that already have been reviewed by the state or superior
court. See id.; Westwind Corp. v. Washington Federal Savings & Loan Assn., 195
Ga. App. 411 (1) (393 SE2d 479) (1990). Therefore, we lack jurisdiction to review
this application. In addition, because Williams simultaneously appealed the same
magistrate court order to the superior court, this application is superfluous and is
hereby DISMISSED as such.
      Pursuant to Court of Appeals Rule 15, this Court may penalize a party or an
attorney for filing an application for discretionary appeal that is determined to be
frivolous. Because Grady Roberts has ignored established Georgia law and this
Court’s repeated instruction that an appeal from a magistrate court ruling must be
appealed to the state or superior court before it may be challenged here, we hereby
impose a penalty of $1000 for filing this frivolous application. This penalty is
imposed against attorney Grady Roberts, not against applicant Diane Williams. In
accordance with the provisions described in Rule 15 (c), the trial court is DIRECTED
to enter this judgment in favor of US Bank National Association and against attorney
Grady Roberts and his firm, Roberts Law, LLC.

                                      Court of Appeals of the State of Georgia
                                                                           05/14/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.